Citation Nr: 1645235	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $30,311.00, to include creation of the debt.

(The issue of whether the removal of the dependency allowance for the Veteran's first spouse, C.M., effective January 1, 1979, was proper is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970, with combat service in the Republic of Vietnam from March to April of 1968, for which service he received the Vietnam Service Medal with two campaign stars, the Distinguished Flying Cross, the Purple Heart, and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that the Detroit, Michigan RO has underlying jurisdiction over the Veteran's claims as it is the closest RO to the Veteran's residence; however, given the special nature of the Veteran's claim on appeal, i.e., waiver of an overpayment, the Milwaukee, Wisconsin, RO had original jurisdiction over the Veteran's appeal as it is the closest RO to him to have a Committee on Waivers and Compromises, the body that renders original decisions on whether a waiver of an overpayment is warranted.

In November 2015, the Board remanded the Veteran's appeal solely for the purpose of providing him the opportunity to appear for a hearing before the Board as he had requested.  In August 2016, the Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In November 2012 decision, the Detroit, Michigan, RO removed the Veteran's first spouse, C.M., from his service-connected compensation award as a dependent effective January 1, 1979.  This effective date was selected because the RO thought the Veteran had not responded to any of its letters seeking information about the ending of his marriage to C.M., and, therefore, the RO stated it could not verify when the marriage ended.  Thus the RO removed C.M. from the Veteran's award at the end of the month in which his marriage was last shown to exist, which was December 1978 (the Veteran has submitted a VA Form 686c on December 15, 1978 reporting his dependents including Colleen as his spouse).

On November 25, 2012, the first demand letter was sent to the Veteran advising him that the above action resulted in him owing VA $30,311.00, and that, since he was currently receiving VA benefits, the VA planned to withhold those benefits until that amount was recouped.  The withholding was scheduled to being February 2013.  The Veteran was advised of his rights to request a waiver of the overpayment, which he did on January 15, 2013.  In that request, the Veteran raised the question of the validity of the creation of the debt in that he pointed out that, although he was late in responding to VA's requests for documentation verifying his marital status, he had provided such documents as evidenced by his submission of the letter and the attached marriage and divorce documents he sent into VA in October 2012 in response to VA's requests.  The Veteran again raised the issue of the validity of the debt in his February 2013 Notice of Disagreement as he indicated that he believes that this case is one of missed deadlines and not insufficient information as the attached letter (the letter he submitted to the RO on October 23, 2012) outlined all the documents already in the VA's possession.  Again, at the Veteran's Board hearing in August 2016, the Veteran raised the validity of the debt when he stated that he has provided VA with all the evidence relating to his various marriages and does not understand why VA has not used this evidence to adjust the dates of his dependency allowance.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Since the Veteran has raised that issue from the onset of his request for a waiver and throughout his appeal, the Board finds that it is an aspect of his appeal that must be adjudicated.  Given the Board's separate decision issued concurrent with this remand finding that the removal of the dependency allowance for the Veteran's first spouse C.M. effective January 1, 1979 was not proper and finding that he is entitled to dependency allowance for his first spouse C.M. from October 1, 1978, to January 7, 1983, the Board finds that remand is warranted for the AOJ to reconsider the validity of the amount of the debt owed by the Veteran.  An audit must be performed to ascertain the correct amount of any overpayment.

As for the Veteran's request for a waiver of the overpayment, in a February 2013 decision, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of an overpayment in the amount of $30,311.00.  Specifically the Committee found the Veteran was at fault in the creation of the debt because he failed to immediately report the changes in his dependency status to ensure that his monthly benefit amount was properly adjusted.  The Veteran disagreed with the denial of his waiver in February 2013 and perfected his appeal in June 2013.  

In light of the Board's separate decision issued concurrent hereto, the Board finds that remand is warranted for reconsideration of the Veteran's request for a waiver of the overpayment created by the adjustment to his dependency allowance for the removal of his first wife C.M. from his service-connected compensation award.  The Board notes that the January 1979 letter that initially awarded the Veteran a dependency allowance for his first spouse C.M. and his three minor children did not advise the Veteran that he was to notify the RO of any changes in his dependents.  There was no communications between the Veteran and the RO regarding his dependents again until 1986 when his oldest daughter turned 18 and he needed to provide evidence she was still in school to continue her dependency allowance.  From the evidence now of record, it is known that the Veteran and his first spouse C.M. were divorced at that time and that he had married his second spouse, A.B.  From the reports submitted by the Veteran at that time, he clearly had a different address from his daughter.  Furthermore, the 1986 letter is the first notice in the record advising the Veteran that he was responsible for reporting any changes in his dependents.  

Finally, and most importantly, it is clear that the RO failed to follow up with the Veteran despite his having reported a change in his spouse to J.G., along with the date and location of their marriage, on a January 1996 VA Status of Dependents Questionnaire.  The record shows that the RO followed up with regard to the Veteran's report of having new minor stepchildren and, yet, did not request any further submissions, including any third-party documentation of proof of marriage required by the regulations at that time.

Accordingly, the case is REMANDED for the following action:

1.  Please produce a written paid and due audit of the Veteran's compensation due and paid to him as a result of having a dependent spouse since January 1983.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran for having a dependent spouse, as well as the amounts properly due.  A copy of the written audit should be inserted into the claims file.

2.  Please adjudicate the issue of the validity of the debt in the amount of $30,311.00, to include adjusting the debt in accordance with the Board's decision (issued concurrently with this remand) reinstating the Veteran's dependency allowance for his first spouse until the termination of that marriage in January 1983.

3.  If the debt is found to be valid in whole or in part, then readjudicate the Veteran's claim for a waiver of the overpayment taking into consideration the following:  (1) the January 1979 letter that initially awarded the Veteran a dependency allowance for his first spouse C.M. did not advise the Veteran that he was to notify the RO of any changes in his dependents; (2) that a 1986 VA letter, at which time the Veteran was married to his second spouse, A.B., is the first notice in the record advising the Veteran that he was responsible for reporting any changes in the "status" of his dependents (although it did not advise him that third-party documentation of proof of marriage required by the regulations at that time); (3) that VA had notice as early as January 1996 due to a VA Status of Dependents Questionnaire completed by the Veteran that he was no longer married to C.M., but was instead married to J.G., and he provided the date and location of his marriage to J.G.:  VA did not advise him that third-party documentation of proof of marriage required by the regulations at that time.

4.  If the above adjudications do not resolve the claim for a waiver of recovery of an overpayment to include validity of the debt, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




